Citation Nr: 1235243	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Service connection for posttraumatic stress disorder (PTSD) was denied therein.  The Veteran appealed this determination.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge regarding this matter at a Central Office hearing.  A transcript of the hearing is of record.

The Board recharacterized this matter in October 2010 as one concerning an acquired psychiatric disorder to include PTSD as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It was explained that a threshold question was whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Such evidence was found.  Entitlement to service connection was remanded for additional development.

This development has been completed or at least substantially completed.  Accordingly, adjudication by the Board may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Acknowledgement is given to the September 2012 request of the Veteran's representative for another hearing regarding this matter.  This request is denied for two reasons.  First, the request is untimely.  Hearing requests must be made within 90 days following certification to the Board unless good cause is shown for delay.  See 38 C.F.R. §§ 20.1304(a), (b).  Second, it is reiterated that the Veteran already has had a Central Office hearing.  Also of note is that there is no prejudice to the Veteran in not granting his representative's hearing request.  Indeed, the determination made herein absent another hearing is favorable to him.

Other than the above, no potential problems with adjudication are found.  The following accordingly is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The weight of the evidence shows that the Veteran's diagnosed major depressive disorder and generalized anxiety disorder are related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder (major depressive disorder and generalized anxiety disorder) have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.384, 4.125, 4.130 (Diagnostic Codes 9201-9211) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service connection for an acquired psychiatric disorder is awarded herein.  This constitutes a full grant of the benefit sought on appeal.  Any errors committed regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder related to his service.  He admits that he had psychiatric symptoms prior to service but contends that these symptoms worsened during service.  Specifically, he recounts numerous in-service stressors.  These include being forced to watch movies about war casualties and sexually transmitted diseases, hearing the names of friends and close acquaintances being announced as dead, and witnessing other soldiers being harassed by superiors during hospital corpsman school.  They also include preparing a corpse of a soldier and treating soldiers who had contagious disease, paralysis, and bullet wounds.  Finally, they include witnessing a helpless soldier being mistreated by other hospital staff and witnessing a soldier scheduled for amputation get into a heated argument with hospital officials because he was scheduled for transfer before his family would arrive.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Psychiatric disorders must be diagnosed in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  38 C.F.R. § 4.125(a).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the DSM-IV, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The benefit of the doubt is given to the Veteran when there is an "approximate balance" of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the preponderance of the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Numerous VA and private treatment records as well as VA examinations show that the Veteran reported having psychiatric symptoms such as nervousness and anxiety since childhood and gastric problems to include nervous stomach since he was in high school.  Dr. J.W. indicated treating the Veteran from 1957 through 1964 in a November 1976 letter.  Dr. J.W. further indicated that most of the Veteran's problems were due to tension and emotional disturbances but that he also had gastric problems.

The Veteran's DD-214 indicates that his duties were the same or similar to those of a medical technician during service.  His claimed stressors of preparing a corpse of a soldier and treating soldiers who had contagious disease, paralysis, and bullet wounds are thereby deemed credible.  38 U.S.C.A. § 1154(a).

Service treatment records document the following.  At the time of his June 1965 enlistment, the Veteran denied psychiatric symptoms other than noting that he had indigestion when nervous.  Examination revealed that he was psychiatrically normal.  In November and December 1965, the Veteran complained of having gastric problems for the past several months as well as anxiety.  Moderate anxiety and chronic anxiety were referenced on an unspecified date.  In February 1966, emotionally unstable personality was diagnosed.  It was noted that his gastric problems had been ongoing for two years.  He reported a three year history of such problems as well as treatment by his family physician with a diagnosis of nervous stomach in March 1966.  In April 1966, the Veteran's emotionally unstable personality was noted to have existed prior to his entry to service and to have undergone no aggravation during his service.  This condition led to him being determined unsuitable for further service and was indicated as a psychiatric abnormality upon his undated separation examination.

In addition to the above, VA and private treatment records reveal the following.  The Veteran continued to complain of gastric and psychiatric problems.  It was noted that he had received psychiatric treatment for a period shortly after his discharge.  Psychophysiologic gastrointestinal reaction manifested by symptoms including anxiety was diagnosed in April 1967.  Severe anxiety, anxiety state, neurosis, depressive neurosis with hysterical features, depression, severe psychastenia with extreme somatization, as well as severe obsessive compulsive neurosis with anxiety, depressive, and psychophysiological features were diagnosed in 1976.  In February 1978, very nervous was diagnosed.  

More recently, diagnoses of depressed mood, recurrent major depression, dysthymic disorder, anxiety, anxiety disorder not otherwise specified (NOS), generalized anxiety disorder (GAD), and personality disorder first were made in June 2005.  Depression first was diagnosed in July 2005.  Severe depression additionally first was noted.  Major depression first was diagnosed in August 2005, while a diagnosis of major depressive disorder first was rendered in October 2005.  In January 2006, anxiety disorder first was diagnosed.  PTSD, which was noted to be non-combat related, first was diagnosed in November 2006 following the Veteran's report of some of his in-service stressors.  

VA examinations reflect the following.  Anxiety neurosis was diagnosed, but no personality disorder was found in September 1976.  In May 1977, the diagnosis made was hypochondriacal neurosis.  The diagnosis was anxiety neurosis in May 1978 and anxiety disorder in August 1980.  In November 2010, GAD and major depressive disorder were diagnosed following the Veteran's report of some of his in-service stressors.  PTSD was rejected as a diagnosis because his stressors did not meet the necessary DSM criteria as well as because he did not satisfy the DSM criteria related to avoidance symptoms.  It was opined that his GAD and major depressive disorder at least as likely as not started during his service, onset within a year or so post-service, or otherwise are causally related to his service.  

It was determined in a December 2011 supplemental disability benefits questionnaire (DBQ) that the Veteran does not meet the DSM-IV criteria for PTSD.  That symptoms of PTSD and symptoms of GAD as well as major depressive disorder can overlap was conceded, but it was reiterated that the Veteran did not meet the criteria related to avoidance symptoms.  An opinion was made that his GAD and major depressive disorder at least as likely as not were incurred in or caused by his claimed in-service stressors.  His mental health treatment during service and discharge due to an emotionally unstable personality was highlighted as suggestive of a connection between his current conditions and his in-service stressors.  Also highlighted was that the Veteran's assertions that his psychiatric symptoms worsened during service due to his in-service stressors suggests a relation between his current conditions and his in-service stressors.  

Given the above, the Board finds that service connection for GAD and major depressive disorder is warranted.  All necessary requirements for establishing entitlement to this benefit are met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim, even if the most recent evidence suggests that the disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran has the current disability of an acquired psychiatric disorder.  He filed the instant claim in November 2006.  Diagnoses of depressed mood, depression, severe depression, major depression, recurrent major depression, major depressive disorder, dysthymic disorder, anxiety, anxiety disorder, anxiety disorder NOS, GAD, and personality disorder were rendered prior thereto.  The diagnoses of GAD and major depressive disorder were most recently continued in the November 2010 and December 2011 VA examination reports.  

The evidence is in conflict regarding whether or not the Veteran's current disability of an acquired psychiatric disorder includes PTSD.  Treatment records reflect that a diagnosis of PTSD first was made contemporaneously with him filing the instant claim and thereafter was continued.  However, the recent VA examination and VA DBQ rejected a diagnosis of PTSD.  Greater weight/probative value is given to the evidence rejecting a PTSD diagnosis than the evidence diagnosing PTSD.  This is because the evidence rejecting a diagnosis of PTSD specifically references the DSM criteria whereas the evidence diagnosing PTSD does not.  It is reiterated that all diagnosed psychiatric disorders, specifically include PTSD, must conform with the DSM-IV.  Of additional note is that the evidence rejecting a diagnosis of PTSD includes an explanation for why this was so whereas the evidence diagnosing PTSD does not include any explanation.  Some of the evidence rejecting a diagnosis of PTSD (the recent VA examination) further followed lengthy assessment of the Veteran whereas the evidence diagnosing PTSD (a treatment record) appears to have followed a more abbreviated assessment of him.  Thus, unlike the facts in McClain, there is no evidence that the Veteran's PTSD diagnoses resolved during the pendency of the appeal.  The totality of the evidence simply does not support the finding that the Veteran has carried a diagnosis of PTSD at any time during the appeal.

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for GAD and major depression (Diagnostic Codes 9400 and 9434, respectively) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2011).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  

Here, as in Amberman, the Veteran's GAD and major depression, and alleged PTSD, are evaluated under the same rating criteria, and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.   There would be no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Also undisputed is that the Veteran served more than 90 days during a period of war as well as that this service was after December 31, 1946.  Indeed, his service from June 1965 to April 1966 spanned just a few months less than a year.  All was during the Vietnam era.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as beginning on August 5, 1964, and ending on May 7, 1975, in the case of a Veteran who did not serve in the Republic of Vietnam).  

However, there is no indication that the Veteran manifested the chronic disease of a psychosis as defined by applicable regulations to a compensable degree within one year of his separation from service in April 1966.  It indeed has not been shown that he ever has manifested a psychosis to any degree.  He does not contend he has been diagnosed with a psychosis at any point.  The evidence concerning the April 1966 to April 1967 timeframe does not include any such diagnosis but rather regards other diagnoses.  The evidence from all other timeframes further does not include any such diagnosis.  While latent type schizophrenia was diagnosed upon SSA examination years after service, this diagnosis was only possible rather than confirmed.

Recognition is provided to the fact that the Veteran was diagnosed as having a personality disorder while in service, and that he was discharged based on the same.  There is also some question as to whether the Veteran's personality disorder preexisted service and was aggravated by service.  However, congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516   (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply). 

While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available. See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).  Some suggestion of aggravation has been made by the VA examiners.  The recent VA DBQ indicated that the Veteran's psychiatric symptoms worsened during service due to his aforementioned in-service stressors.  Nevertheless, as evidence supports the finding that the Veteran's GAD and major depressive disorder are etiologically related to his military service (experiences), the question of whether there was aggravation of the personality disorder is essentially moot.  Indeed, the Veteran's personality disorder, if he presently suffers from the symptoms of it, has been eclipsed by his acquired psychiatric disorders.

Acknowledgement is also given to the arguments made by the Veteran's representative that his in-service diagnosis of a personality disorder was a misdiagnosis, and that a diagnosis of GAD and/or major depressive disorder was the more likely in service diagnosis.  However, the Board finds no useful purpose would be made in entertaining this theory.  First off, as indicated, service connection for GAD and major depressive disorder is being granted in this decision on the basis of direct service connection.  Second, consideration of this theory of entitlement would result in a convoluted and unnecessary discussion of questions of the presumption of soundness and presumption of aggravation.  The end result would likely make no change to ultimate disposition of this appeal, which is a grant of the benefits sought by the Veteran.


ORDER

Service connection for GAD and major depressive disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


